

EXHIBIT 10.10
NATIONAL PENN BANCSHARES, INC.


LONG-TERM INCENTIVE COMPENSATION PLAN






RESTRICTED STOCK AGREEMENT
BETWEEN
NATIONAL PENN BANCSHARES, INC.


AND


_______________
(the Grantee)









 
Date of Grant:
January 25, 2006
             
Number of Restricted
   
Stock Units:
1,100 RSUs
             
End of Restricted Period
   
(Vesting Period):
January 25, 2007




























1

--------------------------------------------------------------------------------



NATIONAL PENN BANCSHARES, INC.
LONG-TERM INCENTIVE COMPENSATION PLAN




RESTRICTED STOCK AGREEMENT




This Restricted Stock Agreement dated as of January 25, 2006, between National
Penn Bancshares, Inc. (the "Corporation") and ___________________ (the
"Grantee"),


WITNESSETH:


1. Grant of Restricted Stock


Pursuant to the National Penn Bancshares, Inc. Long-Term Incentive Compensation
Plan (the "Plan"), this Agreement confirms the Corporation's grant to the
Grantee, subject to the terms and conditions of the Plan and to the terms and
conditions set forth herein, of an aggregate of 1,100 shares of common stock
(without par value) of the Corporation (“shares of Restricted Stock”).


2. Terms and Conditions


It is understood and agreed that the grant of shares of Restricted Stock is
subject to the following terms and conditions:


(a) Restricted (Vesting) Period. The period of time during which the transfer of
shares of Restricted Stock is restricted is from the date of this Agreement
through January 25, 2007 (the “Restricted Period”). The time period restrictions
will lapse, and the Restricted Stock will vest, on January 25, 2007, but only if
the Grantee remains in office as a director of the Corporation or its
subsidiary, National Penn Bank (the “Bank”) through the end of the Restricted
Period.


(b) Performance Restrictions. In addition to the time restrictions set forth in
Section 2(a), the shares of Restricted Stock are issued subject to the following
earnings per share performance goals for the Corporation for 2006 (the
“Performance Restrictions”), and shall only vest if and to the extent that the
Performance Restrictions are satisfied. Performance results shall be determined
at the end of the Restricted Period and shall be interpolated as necessary
between the various targets to determine vesting at that time:


·  Threshold - $1.20 per share
   
400
       
·  Market Target - $1.33 per share
   
800
       
·  NPB Target - $1.47 to $1.49 per share
   
900
       
·  Optimum - $1.62 per share
   
1,100

 
 
2

--------------------------------------------------------------------------------



 
In the event of any stock dividend or stock split affecting the Corporation’s
common stock, the aforesaid Performance Restrictions shall be adjusted
appropriately and equitably, as shall be determined by the Committee.


(c) Escrow and Custody of Shares. Unless and until the shares of Restricted
Stock vest as provided in Section 2(a) and 2(b), such shares will be registered
in the name of the Grantee and issued in certificate form, and such certificate
or certificates will be held by the Secretary of the Corporation as escrow agent
(“Escrow Agent”) and may not be sold, transferred, pledged, assigned or
otherwise alienated, hypothecated or disposed of until the termination of the
Restricted Period and the satisfaction of the Performance Restrictions. The
Corporation may instruct the transfer agent for its common stock to place a
legend on the certificates representing the shares of Restricted Stock or
otherwise mark its records as to the restrictions on transfer set forth in this
Agreement. The certificate or certificates representing such shares of
Restricted Stock will not be delivered by the Escrow Agent to the Grantee unless
and until the shares of Restricted Stock have vested and all other terms and
conditions in this Agreement have been satisfied.


(d) Dividend and Voting Rights. The shares of Restricted Stock shall be entitled
to receive all dividends and other distributions paid with respect to shares of
the Corporation’s common stock during the Restricted Period. The Grantee may
exercise full voting rights with respect to the shares of Restricted Stock
during the Restricted Period.
 
(e) Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the shares of Restricted Stock that do not vest at the end of the
Restricted Period pursuant to Section 2(a) and 2(b) will thereupon be forfeited
and automatically transferred to and reacquired by the Corporation at no cost to
the Corporation. The Grantee hereby appoints the Escrow Agent, with full power
of substitution, as the Grantee’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of the Grantee to take
any action and execute all documents and instruments, including without
limitation stock powers, which may be necessary to transfer the unvested shares
of Restricted Stock and the certificate or certificates representing the same to
the Corporation upon determination of such vesting.


(f) Death or Disability. If the Grantee's service as a director of the
Corporation or the Bank terminates due to death or Disability (as defined in the
Plan), any remaining Restricted Period shall automatically terminate and lapse
immediately, but the Performance Restrictions shall remain in full force and
effect.


 
3

--------------------------------------------------------------------------------



 
(g) Retirement. If the Grantee's service as a director of the Corporation or the
Bank terminates due to Retirement (as defined in the Plan, including a
resignation in accordance with the mandatory retirement provisions of the
Corporation’s or Bank’s Bylaws), any remaining Restricted Period shall
automatically terminate and lapse immediately, but the Performance Restrictions
shall remain in full force and effect. Shares that would otherwise vest under
the Performance Restrictions shall only vest, pro rata, for that period of time
preceding the Grantee’s termination of service as a director due to Retirement.
 
(h) Transferability. All rights with respect to the shares of Restricted Stock
shall be exercisable during the Grantee’s lifetime only by the Grantee. Prior to
the lapse of the Restricted Period and the Performance Restrictions, the shares
of Restricted Stock shall be transferable only by Will or by the laws of descent
and distribution.


(i) Adjustment and Substitution of Shares. If any merger, reorganization,
consolidation, recapitalization, separation, liquidation, stock dividend,
split-up, share combination, or other change in the corporate structure of the
Corporation affecting the Corporation’s shares of common stock shall occur, the
number and class of shares of Restricted Stock shall be adjusted or substituted
for, as the case may be, as shall be determined by the Committee to be
appropriate and equitable to prevent dilution or enlargement of rights, and
provided that the number of shares shall always be a whole number. Any
adjustment or substitution so made shall be final and binding upon the Grantee.
 
(j) No Right To Continued Directorship. This grant of shares of Restricted Stock
shall not confer upon the Grantee any right to continue as a director of the
Corporation, the Bank or any other subsidiary, nor shall it interfere in any way
with the rights of the shareholders of the Corporation or the Board of Directors
to elect and remove directors.


(k) Compliance with Law and Regulations. This grant of shares of Restricted
Stock shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required. The Corporation shall not be required to issue or deliver any
certificates for common shares prior to (1) the effectiveness of a registration
statement under the Securities Act of 1933, as amended, with respect to such
shares, if deemed necessary or appropriate by counsel for the Corporation, (2)
the listing of such shares on any stock exchange on which the common shares may
then be listed, or upon the Nasdaq Stock Market if the common shares are then
listed thereon, and (3) compliance with all other applicable laws, regulations,
rules and orders which may then be in effect.
 
 
4

--------------------------------------------------------------------------------



 
(l) Change-in-Control. If any "Change-in-Control" (as defined in the Plan)
occurs, the Restricted Period shall immediately lapse and the Performance
Restrictions shall be deemed immediately satisfied in full.


3. Investment Representation


The Committee may require the Grantee to furnish to the Corporation, prior to
the issuance of any shares of Restricted Stock, an agreement (in such form as
such Committee may specify) in which the Grantee represents that the shares
acquired by him or her are being acquired for investment and not with a view to
the sale or distribution thereof.




4. Grantee Bound by Plan


The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions of the Plan, as in effect on the date
hereof and as it may be amended from time to time in accordance with its terms,
all of which terms and provisions are incorporated herein by reference. If there
shall be any inconsistency between the terms and provisions of the Plan, as in
effect from time to time, and those of this Agreement, the terms and provisions
of the Plan, as in effect from time to time, shall control.


5.  Committee


All references herein to the “Committee” mean the Compensation Committee of the
Board of Directors of the Corporation (or any successor committee designated by
the Board of Directors to administer the Plan).


6. Withholding of Taxes


The Corporation may require as a condition precedent to the issuance of any
shares of Restricted Stock, or their release from the escrow established under
Section 2(c), that appropriate arrangements be made for the withholding of any
applicable Federal, state and local taxes.


7. Notices


Any notice hereunder to the Corporation shall be addressed to it at its office,
Philadelphia and Reading Avenues, Boyertown, Pennsylvania 19512, Attention:
Corporate Secretary, and any notice hereunder to Grantee shall be addressed to
him or her at the address below, subject to the right of either party to
designate at any time hereafter in writing some other address.
 
 
5

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, National Penn Bancshares, Inc. has caused this Agreement to
be executed and the Grantee has executed this Agreement, both as of the day and
year first above written.


NATIONAL PENN BANCSHARES, INC.
GRANTEE
       
By:                                                         
                                
      J. Ralph Borneman, Jr.
(Signature)
      Chairman, Compensation Committee
   
                               
 
(Print Name)
 
                                
 
(Print Address)


 
6

--------------------------------------------------------------------------------

 